Citation Nr: 9911723	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-01 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for nasopharyngitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to March 
1946.

By rating decision in October 1948, service connection was 
granted for nasopharyngitis with an evaluation of 0 percent.  
In October 1996, the veteran filed a claim for an increased 
rating for nasopharyngitis.  This appeal arises from the 
April 1997 rating decision from the Buffalo, New York 
Regional Office (RO) that denied the veteran's claim for an 
compensable rating for nasopharyngitis.  A Notice of 
Disagreement was filed in October 1997 and a Statement of the 
Case was issued in December 1997.  A substantive appeal was 
filed in January 1998 with no hearing requested.


FINDINGS OF FACT

1.  The veteran's claim for a compensable rating for 
nasopharyngitis is plausible, and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.

2.  The veteran's nasopharyngitis is manifested by complaints 
of stuffed sinuses, raspy throat, and hoarseness; the current 
clinical findings do not demonstrate findings analogous to 
one or two incapacitating episodes of sinusitis per year 
requiring four to six weeks of antibiotic treatment; three to 
six non-incapacitating episodes of disability analogous to 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting; greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side; or hoarseness with inflammation of the vocal cords or 
mucous membrane or hoarseness with thickening or nodules of 
cords, polyps, submucous infiltration or pre-malignant 
changes on biopsy.


CONCLUSION OF LAW

The criteria for the assignment of compensable rating for 
nasopharyngitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.97, Diagnostic Codes 6510, 6516, 6522 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating action of October 1948, service connection for 
nasopharyngitis was granted with an evaluation of 0 percent.

In October 1996, the veteran filed a claim for a compensable 
rating for service connected nasopharyngitis.  

On a VA examination in December 1996, the veteran reported 
that for the past two or three years, about every ten days, 
he had some feeling of hoarseness and throat clearing and had 
occasional colds.  On examination, the ear canals were clear 
and the bilateral drums and canals were normal.  The mucosa 
of the nose was within normal limits.  The mouth showed a 
tongue with a mild white coat.  The tonsils were absent 
surgically.  The pharynx was clear, the larynx was normal.  
The voice was clear.  There was no cervical adenopathy.  The 
x-rays of the sinus showed that the paranasal sinuses were 
clear bilaterally.  There was no evidence of air fluid levels 
or significant mucosal thickening.  A small amount of mucosal 
thickening could not definitely be excluded in the ethmoid 
sinuses.  There was a mild deviation of the nasal septum to 
the left.  The nasal mucosa appeared mildly prominent.  The 
conclusion was no evidence of significant acute or chronic 
sinus disease.  

A VA outpatient record from October 1996 shows the veteran 
complained of upper respiratory congestion and coughing.  He 
was offered nasal decongestant but refused.  The diagnostic 
impressions included nasal congestion.

A VA outpatient record from later in October 1996 shows the 
veteran complained of a sore throat that had gotten worse 
over the past three days and yellow thick sputum.  On 
examination, the ears, nose, and throat were normal.  The 
veteran was given medication and informed to call if he was 
not improving.

By rating action in May 1997, the evaluation of the veteran's 
service connected nasopharyngitis, which was 0 percent, was 
continued.  The current appeal arises from this decision.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

By rating action in October 1948, service connection was 
awarded for nasopharyngitis; a 0 percent rating was assigned 
from March 8, 1946 to March 31, 1946 and from April 1, 1946.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service connected nasopharyngitis is an 
unlisted disability in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, therefore, it is permissible to rate under 
a closely related disease or injury.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  Therefore, the veteran's nasopharyngitis shall be 
rated under Diagnostic Code (DC) 6510 for Sinusitis, 
pansinusitis, chronic; DC 6516 Laryngitis, chronic; or DC 
6522 Allergic or vasomotor rhinitis, whichever is more 
beneficial to the veteran.

The regulations pertaining to rating respiratory disorders 
were revised effective October 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

As the veteran filed his claim subsequent to the revision of 
the regulations pertaining to diseases of the nose and throat 
on October 7, 1996, the revised regulations are for 
consideration.  The revised regulations pertaining to rating 
respiratory disorders, in effect as of October 7, 1996, are 
found in 38 C.F.R. § 4.97 (1998) and the relevant Diagnostic 
Codes are set forth in pertinent part below:

DC 6510  Sinusitis, pansinusitis, 
chronic.

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries     50

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting        
30

One or two incapacitating episodes per 
year of sinusitis required prolonged 
(lasting four to six weeks) antibiotic 
treatment, or three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting          
10

Detected by X-ray only                            
0

Note:  An incapacitating episode of 
sinusitis means one that requires bed 
rest and treatment by a physician.

DC 6516  Laryngitis, chronic:

Hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or 
pre-malignant changes on biopsy                          
30

Hoarseness, with inflammation of cords or 
mucous membrane                    10

DC 6522 Allergic or vasomotor rhinitis:

With polyps                 30

Without polyps, but with greater than 50-
percent obstruction of nasal passage on 
both sides or complete obstruction on one 
side.       10

The record does not support the veteran's claim for a 
compensable rating under the rating codes for sinusitis, 
laryngitis, or allergic or vasomotor rhinitis.  There is no 
evidence of disability equivalent to one or two 
incapacitating episodes per year of sinusitis or three to six 
non-incapacitating episodes per year.  Treatment was shown in 
October 1996 for complaints of nasal congestion.  A nasal 
congestant was offered but refused.  Later that month, the 
veteran was seen for complaints of throat symptoms and the 
production of yellow thick sputum of three days duration.  
Antibiotics were prescribed for 10 days only.  The physician 
did not order bed rest.  In short, the veteran's complaints 
did not result in incapacitating episodes nor did his one 
infection require more than 10 days of antibiotics.  In 
addition, there is no evidence of polyps or nasal 
obstruction.  When seen in October 1996, it was noted that no 
inflammation was noted of his ear, nose or throat.  

Further, on the December 1996 VA examination, the veteran 
reported hoarseness about every ten days and occasional 
colds.  The mucosa of the nose was within normal limits, and 
his voice was clear.  The x-rays of the paranasal sinuses 
showed they were clear bilaterally and a small amount of 
mucosal thickening could not be definitely excluded in the 
ethmoid sinuses.  There was no evidence of chronic sinus 
disease.   In summary, the preponderance of the evidence 
clearly establishes that the symptoms do not meet the 
criteria for a compensable rating.


ORDER

Entitlement to a compensable rating for nasopharyngitis is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

